219 F.2d 110
UNITED STATES of America, Plaintiff-Appellee,v.John WILLIAMS et al., Defendants-Appellants.
No. 10972.
United States Court of Appeals, Seventh Circuit.
Jan. 24, 1955.

Bernard B. Wolfe, Chicago, Ill., for appellant.
Robert Tieken, U.S. Atty., Anna R. Lavin, John Peter Lulinski, Asst. U.S. Attys., Chicago, Ill., for appellee.
Before FINNEGAN, LINDLEY and SWAIM, Circuit Judges.
FINNEGAN, Circuit Judge.


1
Alice Williams and John Williams, parties defendant in a complaint filed March 17, 1950, by the United States under Section 206 Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix, § 1891 et seq., filed an answer by their attorneys Lochtan and Wolfe.  By leave of the trial court, granted February 25, 1952, these attorneys withdrew their appearances for both defendants.  A stipulation, dated June 19, 1952, executed by different attorneys on behalf of these defendants was thereafter filed below.  This stipulation waived findings of fact and conclusions of law, providing further that both Williams' 'Agree and consent to the entry of Judgment * * *.'  Judgment was then entered on the stipulation, June 20, 1952.  After a petition for civil contempt was filed, attorneys Lochtan and Wolfe reappeared; moved for equitable relief and modification of the decree entered pursuant to the stipulation of substituted counsel.


2
Relief was rightly denied by the same district judge who entered the basic decree 'pursuant to the stipulation of the parties * * *' See: Hot Springs Coal Co. v. Miller, 10 Cir., 1939, 107 F.2d 677.


3
The judgment of the District Court is affirmed.


4
SWAIM, Circuit Judge, concurs in the result.